NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                       No. 20-2814
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                           ARGENIS PACHECO MOSCOSO,
                                 a/k/a Hennessey,
                                            Appellant
                                 ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. No. 2-05-cr-0143-01)
                     District Judge: Honorable Eduardo C. Robreno
                                     _____________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   January 21, 2022
                                   ______________

              Before: JORDAN, RESTREPO, and SMITH, Circuit Judges.

                                (Filed: February 17, 2022)

                                     ______________

                                        OPINION *
                                     ______________

RESTREPO, Circuit Judge.


*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
       Argenis P. Moscoso appeals the District Court’s denial of his motion for a reduction

of sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,

132 Stat. 5194. We will affirm for the reasons that follow.

       The District Court had subject matter jurisdiction over Moscoso’s original offense

under 18 U.S.C. § 3231, and the jurisdiction to reduce his sentence under 18

U.S.C. § 3582(c)(1)(B) and § 404(b) of the First Step Act. We have appellate jurisdiction

under 28 U.S.C. § 1291. Where a District Court finds a defendant eligible for a sentence

reduction under § 3582(c) but then denies relief, we review that denial for an abuse of

discretion. United States v. Easter, 975 F.3d 318, 322 (3d Cir. 2020). 1

                                             I.

       For over a year Moscoso was a leader of the Chestnut Street Gang, a drug

distribution organization that sold crack cocaine in Reading, Pennsylvania. In December

2005, a jury found Moscoso guilty of, inter alia, conspiracy to distribute 50 grams or more

of crack cocaine and distribution and possession with the intent to deliver the same.

       The Probation Office determined that Moscoso conspired to distribute 3.3 kilograms

of crack cocaine. PSR ¶ 51. Moscoso’s total offense level after enhancements was 46,

which meant his guideline range was life imprisonment regardless of his criminal history

category. At the time of sentencing, the mandatory minimum sentence on his conspiracy

charge was 10 years under 21 U.S.C. § 841(b)(1)(A). The District Court deviated from a



1
 In Easter, this Court held that motions under Section 404 of the First Step Act “seek to
modify a defendant’s existing sentence,” and therefore “fall under the purview of 18 U.S.C.
§ 3582(c).” 975 F.3d at 323.
                                             2
life sentence and imposed a term of 480 months’ imprisonment, a sentence this Court

affirmed on appeal. United States v. Delgado, 289 F. App’x 497, 499 (3d Cir. 2008).

       In 2012, Moscoso moved to have his sentence reduced pursuant to 18 U.S.C.

§ 3582(c) and Amendment 750 to the Sentencing Guidelines, which lowered the base

levels applicable to crack cocaine offenses. The parties agreed that Moscoso’s guideline

range was reduced because of the Amendment. Accordingly, the District Court granted

Moscoso’s motion and reduced his prison sentence to 420 months’ imprisonment.

       In 2019, Moscoso filed a second motion to reduce his sentence pursuant to § 404(b)

of the First Step Act. The District Court acknowledged that Moscoso was eligible under

the Act but determined that he was not entitled to a sentence reduction. Moscoso appealed.

                                             II.

       Under the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372,

Congress increased the amount of crack cocaine necessary to trigger the statutory

sentencing range. In 2006, Moscoso was sentenced for conspiracy to distribute 50 grams

or more of crack cocaine under 21 U.S.C. § 841(b)(1)(A)(iii). The Fair Sentencing Act cut

the statutory exposure for that drug weight in half; the mandatory minimum is now 5 years’

imprisonment, with a maximum term of 40 years. See 21 U.S.C. § 841(b)(1)(B)(iii). With

the passage of the First Step Act in 2018, defendants like Moscoso who were sentenced

under a statute amended by the Fair Sentencing Act became eligible to seek a sentence

reduction.

       Eligibility under the First Step Act does not prescribe that a sentence reduction

ought to occur. After determining a defendant’s eligibility under the Act, the District Court

                                             3
may decline to exercise its discretion to reduce his sentence. In Easter, we held the District

Court “must consider all of the § 3553(a) factors to the extent they are applicable” when

exercising its discretion. 975 F.3d at 326. This requirement may be met by the District

Court “simply acknowledg[ing] it has considered the § 3553(a) factors.” Id.

       Here, the District Court went beyond mere acknowledgement and explicitly

discussed the application of those factors to Moscoso’s circumstances. Specifically, the

Court cited that the Chestnut Street Gang was a “sophisticated illegal drug distribution

scheme” that involved guns and a large amount of crack cocaine, and that Moscoso

assumed a leadership role. Appx. 3-4. It further noted Moscoso was classified under

criminal history category IV due to his prior record, which indicated his history of

recidivism, and that his post-conviction conduct consisted of nineteen infractions, some of

which involved violence. 2 Finally, the District Court noted that, because Moscoso’s

original sentence had already been reduced five years, further reducing his sentence now

would create an “unwarranted disparity” between him and similar offenders sentenced after

the Fair Sentencing Act of 2010. Appx. 4.

                                             III.

       The District Court’s decision to deny Moscoso relief is not an indication that it failed

to consider the § 3553(a) factors.       We find no error in the Court’s discretionary




2
 The District Court recognized Moscoso has not had any violent infractions since 2015 but
found his “overall disciplinary record” indicates his “penchant for violence” and a “need
to protect the public from further crimes.” Appx. 4. The Court concluded that such a need
would not be served by Moscoso’s early release. Id.
                                              4
determination that sentence reduction was not warranted. We will therefore affirm the

September 1, 2020, order.




                                         5